 8:19-cv-00272-RGK-PRSE Doc # 35 Filed: 06/19/20 Page 1 of 8 - Page ID # 182




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                   Petitioner,                            8:19CV272

      vs.
                                              MEMORANDUM AND ORDER
BRAD HANSEN,

                   Respondent.


       This matter is before the court on Petitioner Dukhan Mumin’s Motion for
Relief from Judgment Pursuant to Federal Rule of Civil Procedure 60(b)(4). (Filing
29.) On March 16, 2020, the court entered a Memorandum and Order and
Judgment (filings 21 & 22) treating Mumin’s habeas petition (filings 1, 7, & 8) as
one filed pursuant to 28 U.S.C. § 2254 and dismissing the petition as a second or
successive habeas petition that was not authorized by the Eighth Circuit Court of
Appeals. Mumin filed a Notice of Appeal (filing 25) on March 26, 2020. The
following day, on March 27, 2020, Mumin filed the present motion pursuant to
Fed.R.Civ.P 60(b)(4) claiming the court’s judgment is void as it is inconsistent
with due process because the court failed to consider all of his claims.

                                 I. JURISDICTION

       Initially, it must be acknowledged that this case is on appeal. As a general
rule, a federal district court and a federal court of appeals should not attempt to
assert jurisdiction over a case simultaneously, and the filing of a notice of appeal
confers jurisdiction on the court of appeals and divests the district court of its
control over those aspects of the case involved in the appeal. Hunter v.
Underwood, 362 F.3d 468, 475 (8th Cir. 2004). The court may, however, consider
a motion pursuant to Fed. R. Civ. P. 60(b) on the merits and deny it even if an
appeal is already pending in the Court of Appeals. Id. If the court decides to grant
 8:19-cv-00272-RGK-PRSE Doc # 35 Filed: 06/19/20 Page 2 of 8 - Page ID # 183




the motion, however, the parties should ask the Court of Appeals to remand the
case for entry of a proper order. See id. Here, the basis for Mumin’s motion is Rule
60(b)(4), though the court liberally construes the motion as seeking relief under
Rule 60(b)(6) as well. See Fed.R.Civ.P. 60(b)(6) (providing for relief from a
judgment for “any other reason that justifies relief”).

                                 II. DISCUSSION

A. Standard for Review of 60(b) Motion in Closed Habeas Proceeding

       Before considering Mumin’s claims for Rule 60(b) relief, the court must
make an initial determination of whether the claim is a proper ground for Rule 60
relief or whether the claim amounts to a second or successive habeas claim. A
prisoner may file a second or successive petition under § 2254 only after obtaining
authorization to do so from the appropriate United States Court of Appeals. 28
U.S.C. § 2244(b)(3). The Eighth Circuit has directed that where a prisoner files a
Rule 60(b) motion following the dismissal of a habeas petition, the district court
should file the motion and then conduct a brief initial inquiry to determine whether
the allegations in the Rule 60(b) motion in fact amount to a second or successive
collateral attack under 28 U.S.C. § 2254. Boyd v. United States, 304 F.3d 813, 814
(8th Cir. 2002). If the district court determines the Rule 60(b) motion is actually a
second or successive habeas petition, it should dismiss the motion for failure to
obtain authorization from the Court of Appeals or, in its discretion, transfer the
purported Rule 60(b) motion to the Court of Appeals. Boyd, 304 F.3d at 814.

      As the Eighth Circuit has explained,

            A Rule 60(b) motion is a second or successive habeas corpus
      application if it contains a claim. For the purpose of determining
      whether the motion is a habeas corpus application, claim is defined as
      an “asserted federal basis for relief from a state court’s judgment of
      conviction” or as an attack on the “federal court’s previous resolution
      of the claim on the merits.” Gonzalez [v. Crosby], 545 U.S. [524,]
                                         2
 8:19-cv-00272-RGK-PRSE Doc # 35 Filed: 06/19/20 Page 3 of 8 - Page ID # 184




      530, 532 [(2005)]. “On the merits” refers “to a determination that
      there exist or do not exist grounds entitling a petitioner to habeas
      corpus relief under 28 U.S.C. §§ 2254(a) and (d).” Id. at 532 n. 4, 125
      S.Ct. 2641. When a Rule 60(b) motion presents a claim, it must be
      treated as a second or successive habeas petition under AEDPA
      [Antiterrorism and Effective Death Penalty Act].

             No claim is presented if the motion attacks “some defect in the
      integrity of the federal habeas proceedings.” Id. at 532, 125 S.Ct.
      2641. Likewise, a motion does not attack a federal court’s
      determination on the merits if it “merely asserts that a previous ruling
      which precluded a merits determination was in error—for example, a
      denial for such reasons as failure to exhaust, procedural default, or
      statute-of-limitations bar.” Id. at n.4.

Ward v. Norris, 577 F.3d 925, 933 (8th Cir. 2009) (emphasis in original).

B. Defects in County Court Complaints

      First, Mumin argues that the court failed to address his claim that the
Lancaster County Attorney failed to file a criminal complaint in the manner
required by law in order to confer jurisdiction on the county court to proceed with
Mumin’s prosecution for a felony offense. Mumin contends that the court should
have considered this claim in making the determination that his habeas petition
was a § 2254 petition as opposed to a § 2241 petition. The court concludes Mumin
has presented a proper basis for relief under Rule 60(b).

       Mumin’s claims regarding the improper criminal complaint were not
presented in his Petition for Writ of Habeas Corpus (filing 1), Supplemental
Petition (filing 7), or Amended Petition (filing 8) (collectively “petition”). Rather,
these claims were raised only in his Brief in Support of his Motion for Summary
Judgment. (Filing 16 at CM/ECF pp. 5–7.) Mumin argues that no proper, valid,
and legal complaint was ever filed in his criminal case because the complaints lack
the requisite file stamp. To the extent these claims were raised as a reason for


                                          3
 8:19-cv-00272-RGK-PRSE Doc # 35 Filed: 06/19/20 Page 4 of 8 - Page ID # 185




avoiding the strictures on § 2254 petitions,1 the court is unpersuaded by Mumin’s
arguments.

      Contrary to Mumin’s assertions, “no [Nebraska] statute requires use of a file
stamp to make the required endorsement upon an information filed in a criminal
case.” State v. Muse, 721 N.W.2d 661, 667 (Neb. Ct. App. 2006), aff'd, 727
N.W.2d 689 (Neb. 2007). Moreover,

      It has long been held that in the absence of evidence to the contrary, it
      may be presumed that public officers faithfully performed their
      official duties and that absent evidence showing misconduct or
      disregard of law, the regularity of official acts is presumed. See, State
      v. Hess, 261 Neb. 368, 622 N.W.2d 891 (2001); Ludwig v. Board of
      County Commissioners, 170 Neb. 600, 103 N.W.2d 838 (1960). See,
      also, e.g., Sherard v. State, 244 Neb. 743, 509 N.W.2d 194 (1993).
      Such presumptions are applied to the official acts of the clerks of the
      district courts. State v. Hess, supra. See, e.g., Knaak v. Brown, 115
      Neb. 260, 212 N.W. 431 (1927). Because the clerk of the district court
      is required by law to file and endorse the date of filing of all
      documents filed in the court, the timely filing of such documents is an
      official act to which the presumption of regularity attaches. State v.
      Hess, supra.

Id. at 667.

       Mumin’s argument that the state district court should have noticed the
jurisdictional defects in the county court complaints and ordered the filing of a new
and proper complaint is also unsupported by law. In State v. Alford, 884 N.W.2d
470 (2016), upon which Mumin relies, the Nebraska Court of Appeals noted the
lack of “authority requiring the district court to review the sufficiency of the


      1
         The court notes that, after the present petition was dismissed, Mumin filed a
separate habeas action asserting his claims regarding the defective criminal complaints as
a basis for federal habeas relief. The court dismissed that petition as a second or
successive habeas petition. See Mumin v. Wasmer, 8:20CV117.
                                            4
 8:19-cv-00272-RGK-PRSE Doc # 35 Filed: 06/19/20 Page 5 of 8 - Page ID # 186




complaints filed in county court after the matter has been bound over and charged
by information.” Id. at 478–79. Rather,

      [a] defective verification is subject to a motion to quash or a plea in
      abatement. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967). A
      defendant who pleads the general issue without raising the question,
      however, waives the defect. Id. A plea of not guilty ordinarily waives
      all matters which might have been raised by a motion to quash or a
      plea in abatement. State v. Moss, 182 Neb. 502, 155 N.W.2d 435
      (1968).

Id. at 479. Like Mumin, Alford attacked the validity of the complaints filed in
county court. The court ultimately rejected Alford’s argument finding that the
district court’s jurisdiction was based upon the information and any defects
appearing in the district court information were waived when Alford entered pleas
of not guilty to the charges. Id.

      Here, Mumin’s state court records show that he filed both a motion to quash
and a plea in abatement in the state district court, neither of which raised any issue
regarding defects in the complaints.2 Mumin was then arraigned in state district
court on December 7, 2011 and stood mute. (See Filing 28-28 at CM/ECF p. 1,
Case No. 4:16CV3033.) Thus, Mumin waived any claim regarding the defects in
the complaints. See State v. Severin, 553 N.W.2d 452, 456 (Neb. 1996) (rule that
pleading to the general issue waives all defects that might have been attacked by a
motion to quash applies to situation where a defendant stands mute at arraignment
and court enters not guilty plea on defendant’s behalf). The court, therefore,



      2
         This court has been afforded access to the computerized record keeping system
for the Nebraska state courts. The court takes judicial notice of the state court records
related to this case in State v. Dukhan Mumin, Case No. CR11-954, District Court of
Lancaster County, Nebraska. See Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir.
2005) (court may take judicial notice of judicial opinions and public records); Federal
Rule of Evidence 201 (providing for judicial notice of adjudicative facts). Nebraska’s
judicial records may be retrieved on-line through the JUSTICE site,
https://www.nebraska.gov/justice/case.cgi.
                                           5
 8:19-cv-00272-RGK-PRSE Doc # 35 Filed: 06/19/20 Page 6 of 8 - Page ID # 187




concludes Mumin’s claims regarding the defective criminal complaints lack merit
and fail to establish that he is not subject to a valid final state court judgment.

C. Administrative Increase in Sentence

       Mumin argues that the court failed to address his claim regarding the manner
in which his sentence is being executed. Specifically, Mumin contends that,
sometime in 2016, the Nebraska Department of Correctional Services (“NDCS”)
altered his sentence to reflect a discharge date of 2028 as opposed to the discharge
date of 2023 given at sentencing by the Lancaster County District Court. The
court’s failure to address this claim is a proper basis for relief under Rule 60(b),
and the court, thus, analyzes the merits of this claim.

       In its Memorandum and Order dismissing Mumin’s petition, the court
acknowledged that his petition asserted a claim that “the Nebraska Department of
Correctional Services administratively increased his sentence in violation of due
process.” (Filing 21 at CM/ECF p. 1.) The court concluded that such claim was
subject to the prohibition against second or successive habeas petitions without
proper authorization from the Court of Appeals. Mumin argues that his claim
challenges the manner in which his sentence is being executed which “is a claim
that is allowed under [§] 2241.” (Filing 29 at CM/ECF p. 2.) Liberally construed,
Mumin argues that this claim should not be barred as a second or successive
habeas petition.

       Where a petition for habeas corpus challenges “the execution of [a
petitioner’s] sentence [it] should not be deemed ‘second or successive’ merely
because he has previously filed a § 2254 challenge to the constitutionality of his
convictions.” Crouch v. Norris, 251 F.3d 720, 724 (8th Cir. 2001). However, “if
the prisoner could have raised the claim in an earlier petition, the subsequent
challenge will be treated as a successive petition.” Brian R. Means, Federal Habeas
Manual § 11.72; cf. Crouch, 251 F.3d at 722–25 (petition challenging denial of


                                         6
 8:19-cv-00272-RGK-PRSE Doc # 35 Filed: 06/19/20 Page 7 of 8 - Page ID # 188




parole was not a second or successive petition where claim could not have been
raised in earlier petition).

       Mumin asserts that the NDCS increased his sentence in 2016. Mumin’s first
habeas action challenging the conviction for which he is presently in custody was
filed on March 8, 2016, but Mumin did not assert any claims related to the
execution of his sentence. See generally Mumin v. Frakes, 4:16CV3033. Even if
the court assumes that the claim did not exist at the time Mumin filed his petition
in Case No. 4:16CV3033, Mumin could have raised the claim in any of his
subsequent habeas petitions filed in this court but he did not. See Mumin v.
Hansen, 4:17CV3164; Mumin v. Hansen, 4:17CV3169; Mumin v. Hansen,
4:18CV3105; and Mumin v. Hansen, 8:18CV102. Thus, absent any indication that
this claim was not available prior to Mumin’s filing of the present petition, the
court concludes Mumin’s execution-of-sentence claim is still subject to the
restriction on successive petitions and Mumin would be required to seek
authorization from the Eighth Circuit Court of Appeals to raise it in this court.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner Dukhan Mumin’s Motion for Relief from Judgment
Pursuant to Federal Rule of Civil Procedure 60(b)(4) (filing 29) is denied.

      2.     Petitioner is advised that to seek appellate review of this denial, a
separate notice of appeal must be filed to challenge this order.

      3.     The clerk of the court is directed to transmit a copy of this
Memorandum and Order to the Eighth Circuit Court of Appeals as a supplement to
the Notice of Appeal.




                                        7
8:19-cv-00272-RGK-PRSE Doc # 35 Filed: 06/19/20 Page 8 of 8 - Page ID # 189




    Dated this 19th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         8
